Title: To John Adams from William Vans Murray, 17 May 1799
From: Murray, William Vans
To: Adams, John



Sir
The Hague 17 May 1799

I this moment received the inclosed official letter , an answer to the one from me, of which I inclose a copy, and do myself the honour to forward it sir to you under a hope that it may meet you at Braintree before the copy of it reach the Secretary of State. I inclose in another letter a copy of it to him— as this is a duplicate by the same post through another hand. I had sent duplicates to Major Mountflorence as my original went by post to Mr Talleyrand the Minister of Exterior Relations.
Had prophecy directed the view which led to your measure of meeting the French Republic and their making the atonement of explicit and formal assurances, it could hardly have pointed out a succession of events more favourable to Negociation than that which these two Months past have afforded— In the papers you must have seen this— I mean sir an unexampled series of defeats, retreats, yielding up whole countries late affiliated, and most distressing embarrassments on the part of the French Republic. Permit me sir thus far to congratulate you on the success of your demands! I have the honour to be with the highest respect & attachment / faithfully Sir / your most. Obedt servt. &c &c

W. V. Murray
P.S. Though I hope I am too old a sailor to calculate the speed and safety of a voyage from the fairness of the breeze that puts the ship to sea, yet I can not sir, restrain myself from indulging a proud comparison between the present point of view in which the Government stands on this day to what it did this day twelve months. Genl. Marshal had then just sailed— Genl. P. under departing order. The interval has been gloriously filled up; and though it be impossible to look into the future yet I think that, as yet, appearances are with the intended negociation, because our force and spirits have been display’d— have produced all that the inclosed proves, and if continued will bear us triumphantly out. Rewball goes out of the Directoire— I rejoice at that— no successor yet appointed.
W.V.M.

